Name: 87/353/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 June 1987 extending the term of validity of a zero-duty tariff quota for laser-irradiated, grain-oriented electrical sheet and plate
 Type: Decision
 Subject Matter: technology and technical regulations;  tariff policy;  European organisations
 Date Published: 1987-07-11

 Avis juridique important|41987D035387/353/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 25 June 1987 extending the term of validity of a zero-duty tariff quota for laser-irradiated, grain-oriented electrical sheet and plate Official Journal L 192 , 11/07/1987 P. 0042 - 0042*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 25 June 1987 extending the term of validity of a zero-duty tariff quota for laser-irradiated, grain-oriented electrical sheet and plate (87/353/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, HAVE DECIDED AS FOLLOWS: Sole Article In the sole Article of the Decision of the Representatives of the Governments of the Member States, meeting within the Council, of 7 April 1987, on the opening, for the Benelux countries, of a zero-duty tariff quota of 500 tonnes of laser-irradiated, grain-oriented electrical sheet and plate, 30 June 1987 shall be replaced by 31 December 1987. Done at Luxembourg, 25 June 1987. The President H. DE CROO